NO. 4-05-0782            Filed: 8/23/06

                             IN THE APPELLATE COURT

                                      OF ILLINOIS

                                  FOURTH DISTRICT

 THE PEOPLE OF THE STATE OF ILLINOIS ex    ) Appeal from
 rel. CANDICE GREENE,                      ) Circuit Court of
             Petitioner-Appellant,         ) Adams County
             v.                            ) No. 84F134
 ROBERT YOUNG,                             )
             Respondent-Appellee.          ) Honorable
                                           ) Scott H. Walden,
                                           ) Judge Presiding.
______________________________________________________________________

________

              JUSTICE KNECHT delivered the opinion of the court:

              On August 10, 2005, the trial court granted respondent Robert Young's

motion to dismiss petitioner Candice Green's "amended complaint for modification of

child support and determination of past[-]due child support and imposition of sanctions."

Candice sought to retroactively modify Robert's child-support obligation, collect

arrearages, and hold him in contempt. Candice appeals, and we reverse and remand

with directions.

                                   I. BACKGROUND

              On August 14, 1984, Candice filed a complaint alleging Robert Young

fathered a child born to her out of wedlock on January 11, 1983, and asking that Robert

be ordered to pay child support. On October 11, 1984, Robert appeared and admitted

paternity. The cause was continued to November 15, 1984, for a hearing to determine

the amount of child support. On November 15, 1984, the trial court ordered Robert to
pay $20-per-week child support and set the cause for review on December 20, 1984.

              For the period between November 15, 1984, and July 1989, roughly 20

entries appear in the record ordering defendant to appear in the trial court so the court

could review his employment status, child-support payments, and any child-support

arrearage. Robert failed to appear at six of these hearings. We describe these

proceedings only as necessary to understand the issues in this case.

              On January 24, 1985, the trial court "temporarily suspended" Robert's

child-support obligation because he had no income. On March 14, 1985, the court

continued the "suspension" of child-support payments as Robert was still unemployed.

              On June 18, 1987, the Illinois Attorney General (AG) filed a petition to

intervene on behalf of the Illinois Department of Public Aid (IDPA). On July 8, 1987, the

trial court allowed the petition.

              On October 1, 1987, the trial court entered an order stating defendant was

$2,287 in arrears in child-support payments. Also on that date, the court entered a

withholding order requiring Robert to pay $20 per week for current support and $4 per

week toward his child-support delinquency.

              At a January 21, 1988, hearing, the trial court found Robert had been

employed by the State of Illinois but was now unemployed. Robert received $200 every

two weeks in unemployment benefits and was still making child-support payments. The

court then reduced Robert's support obligation to $10 per week.

              On March 17, 1988, the trial court found Robert "paid $80 on [March 17,

1988,] and is current." The court noted Robert still received unemployment benefits and

continued the cause until May 26, 1988, "for review of employment [and] income
status." The payments were "to continue as previously ordered."

             At the May 26, 1988, the trial court found defendant was $200 in arrears

for both Candice's and Una Williamson's cases. (Robert was involved in two paternity

actions at the same time. Candice's and Una's actions followed a similar track and

often included identical orders. Una's action is not related to Candice's appeal.) The

court's order was preprinted and stated "Respondent shall pay $ 'Abated' per      for child

support." The word "abated" was handwritten on a blank line. The order did not

indicate payments were to accrue during the abatement. The order also stated Robert

"shall give written notice to the [IDPA] immediately upon obtaining or changing

employment." The cause was continued until August 18, 1988, when defendant would

be required "to present proof of applications for employment."

             At the August 18, 1988, hearing, the trial court ordered Robert to appear

at a September 22, 1988, hearing for review of his employment status, again requiring

defendant to present a log of prospective employers to whom he had applied. On

September 22, 1988, the court found defendant to have income of $65 per week. The

cause was continued to November 17, 1988, for "[a]rrearages to be set at that time.

Respondent to appear and review job status." Robert failed to appear at the November

17, 1988, hearing, and the trial court entered a body-attachment order.

             On March 15, 1989, the AG filed a petition for rule to show cause. The

petition alleged the trial court entered an order on October 1, 1987, requiring Robert to

pay $20 per week to Candice as child support. The petition further alleged Robert "has

willfully and contemptuously failed to comply with the order and is in arrears $140 as of

[May 12, 1988]." The record contains no indication the AG ever set the petition for

                                          - 3 -
hearing.

              On July 6, 1989, the AG filed a motion to vacate the body attachment

previously issued in this case. Later that day, the trial court entered an order vacating

the body attachment and placing the cause on the inactive docket.

              No orders or pleadings were entered in the case until June 10, 2004,

when Candice filed a "motion for judgment of arrears, income withholding[,] and change

of payee" and a "motion for contempt-show cause and request for bond." On December

14, 2004, Robert filed a motion for summary judgment. The trial court granted Robert's

motion on February 24, 2005, but granted Candice 21 days to file other pleadings.

              On March 17, 2005, Candice filed a "complaint for modification of child

support, determination of past-due child support[,] and imposition of sanctions." Robert

filed a motion to dismiss pursuant to section 2-615 of the Code of Civil Procedure (Civil

Code) (735 ILCS 5/2-615 (West 2004)). On April 14, 2005, the trial court granted

Robert's motion to dismiss but gave Candice 14 days to file an amended complaint.

              On April 28, 2005, Candice filed her three-count amended complaint.

Count I was entitled "contempt." Count I requested the trial court to find Robert became

employed after May 26, 1988, and failed and refused to pay the $2,287 arrearage

ordered on October 1, 1987. It alleged the arrearage plus interest would total $5,906.18

as of May 1, 2005. Candice asked the court to enter an order finding Robert in

contempt and ordering him to purge himself of contempt or that he be incarcerated until

the contempt is purged. Candice also asserted the May 26, 1988, order was a void

order.

              Count II, labeled "modification of child support," asked the trial court to

                                           - 4 -
modify the child-support order to reflect Robert's actual income from May 26, 1988, until

January 11, 2001 (the date the parties' child reached majority). Count II also asked that

(1) the modification be retroactive to Robert's initial refusal to comply with the May 26,

1988, order by reporting his employment and (2) the arrearage be calculated with

interest.

              Count III sought the imposition of sanctions. Count III requested the trial

court to impose sanctions on Robert for failing to pay the arrearage the court found he

owed in its October 1, 1987, order and for failing to report his employment. Count III

further asked that Robert be required to post a bond in the minimum amount of

$34,510.19 (calculated using the $20-per-week amount the court set on October 1,

1987, plus interest) or in such an amount as could appropriately be calculated at the

rate of support that would have been paid had Robert properly reported his employment

as required by the May 26, 1988, order.

              On May 5, 2005, Robert filed a motion to dismiss pursuant to section 2-

619 of the Civil Code (735 ILCS 5/2-619 (West 2004)). On August 10, 2005, the trial

court granted Robert's motion to dismiss.

              In reference to count I of the amended complaint, the trial court stated the

amended complaint sought to have Robert found in contempt for failing to pay a support

arrearage computed at $20 per week and for failing to notify the IDPA of a change in his

employment status. The court held "a contempt proceeding is not a proper means for

collecting a child[-]support arrearage after the child has reached majority." Moreover,

the court said child support "was abated in this case as of May 26, 1988." Nothing in

the May 26, 1988, order suggested that support would continue to accrue, and such an

                                            - 5 -
order would have been invalid pursuant to Coons v. Wilder, 93 Ill. App. 3d 127, 416
N.E.2d 785 (1981) (Second District). Further, the court stated Robert was not required

to pay child support after May 26, 1988, and "therefore there is no support arrearage for

any period after May 26, 1988." Finally, the court said the May 26, 1988, order was not

a void order as Candice alleged.

              As to count II, the trial court found the following. Count II of the amended

complaint sought to modify the amount of child support for the period of May 26, 1988,

to January 11, 2001. No case law or statutory authority supports granting the relief

Candice requested given almost 15 years passed from when the court placed the case

on the inactive docket to Candice's June 2004 filing, 3 years after the parties' child

reached the age of majority. The court held support terminated at the age of majority

and could not be amended absent pleadings filed prior to the minor reaching the age of

majority. The court also discussed Candice's prayer for sanctions for Robert's alleged

failure to notify the IDPA of a change in his employment status. The court found this to

be an attempt to accomplish a postmajority modification of child support through

contempt. The court opined if the "action had been brought prior to the child attaining

majority, it may be that a failure to report a change of employment could have provided

an avenue for modifying support retroactively." The court then noted no such action

was brought until more than three years after the child reached majority.

              This appeal followed.

              The record contains the affidavit of James L. Durham, president and

founder of National Child Support (NCS), filed October 26, 2005, that is, after the date

the trial court ruled herein. Durham's affidavit states NCS verified that Robert had

                                           - 6 -
worked for Burlington Northern Railroad since December 1, 1993, as a brakeman

earning a salary of $41,710 annually. However, as this affidavit was not filed until after

the notice of appeal, the trial court never considered it, and we cannot consider the

affidavit in making our decision. See Doyle Plumbing & Heating Co. v. Board of

Education, Quincy Public School District No. 172, 291 Ill. App. 3d 221, 229-30, 683
N.E.2d 530, 536 (1997) ("The general rule is that 'material which was not part of the

court record or considered by the trial court is not part of the record on appeal and

should not be considered by the appellate court.' Smith v. First National Bank, 254 Ill.

App. 3d 251, 258, 624 N.E.2d 899, 905 (1993)").

                                       II. ANALYSIS

              Candice raises three issues on appeal: (1) "[w]hether the [trial] court's

holding, that an order entered May 26, 1988, at a time when there was no statutory or

case authority authorizing abatement of child support, can permanently cease an

obligation to pay child support"; (2) whether Robert should be allowed to benefit from his

failure to obey the court's order to appear and review his job status; and (3) whether

sanctions are appropriately imposed for a failure to appear and report income.

              We also address Candice's claim in her amended complaint, not

discussed extensively in her briefs, that she is entitled to collect the arrearage the court

found Robert owed in its October 1, 1987, order.

                                  A. Standard of Review

              We review a trial court's decision to dismiss a cause of action pursuant to

section 2-619 of the Civil Code (735 ILCS 5/2-619 (West 2004)) de novo. Kedzie &

103rd Currency Exchange, Inc. v. Hodge, 156 Ill. 2d 112, 116, 619 N.E.2d 732, 735

                                           - 7 -
(1993). In reviewing a section 2-619 dismissal, "a court determines the legal sufficiency

of a complaint by taking as true all well-pleaded facts and construing all reasonable

inferences from those facts in favor of the plaintiff." Reyes v. Walker, 358 Ill. App. 3d
1122, 1124, 833 N.E.2d 379, 381 (2005).



                             B. Order Abating Child Support

              Robert argues the May 1988 order abated support permanently. Candice

argues no case authority supports abating support. In the alternative, she claims

Supreme Court Rule 296(f) (134 Ill. 2d R. 296(f) (effective February 1, 1989) only allows

a trial court to temporarily reduce or abate support for up to six months, with the

understanding that support due will continue to accrue. Thus, if the court possessed the

authority to abate Robert's support obligation, such abatement could have been

temporary.

              Candice claims Coons stands for the proposition that the trial court had no

authority to temporarily abate a portion of a support order, even when the supporting

parent is without the present means to pay. We find Coons inapposite. The issue in

Coons was whether a court could order child-support payments to accrue during a

period that child support was abated.

              At the outset, we note courts have long possessed the authority to abate

support under certain circumstances, even prior to Rule 296(f) being adopted. See

Glass v. Peitchel, 42 Ill. App. 3d 240, 243, 355 N.E.2d 750, 754 (1976) (abated child

support when the defendant was discharged from employment and he had no other

income); In re Marriage of Ebert, 81 Ill. App. 3d 44, 46-47, 400 N.E.2d 995, 997 (1980)

                                           - 8 -
(unless good faith shown, voluntary termination of employment not considered a

material change in circumstances warranting abatement or modification of child

support); Fedun v. Kuczek, 155 Ill. App. 3d 798, 803, 508 N.E.2d 531, 535 (1987)

(payments abated during child's six-week summer-visitation period with obligor). In

Coons, the trial court abated half of respondent's $280 monthly support obligation from

December 1977 until January 1, 1980, at which time the support obligation would

resume at 1.5 times the original $280 payment until all abated payments were made up.

Coons, 93 Ill. App. 3d at 130, 416 N.E.2d at 789. The appellate court stated "[w]e find

no authority in the Act *** for the proviso ordered by the court that the $140 balance of

the original support order would only temporarily abate and would continue to accrue as

an eventual obligation to be paid." Coons, 93 Ill. App. 3d at 134, 416 N.E.2d at 792.

This is because the dissolution statute is geared toward a present ability to pay support

and does not suggest the possible future financial resources of a party may be taken

into account. Coons, 93 Ill. App. 3d at 134, 416 N.E.2d at 792. We conclude Candice

reads Coons too broadly. It does not stand for the proposition support may never be

abated; rather, it says payments cannot accrue while the support obligation is abated.

This is consistent with the cited cases where the appellate court discussed abatement

without opposition. While those cases did not discuss the accrual of support during

"abatement," they suggest trial courts abated support under the right circumstances.

              On February 1, 1989, our supreme court adopted Rule 296, entitled

"Enforcement of Order for Support." Rule 296(f) governs a petition for abatement and

states the following:

                        "Upon written petition of the obligor, and after due

                                             - 9 -
            notice to obligee (and the Department of Public Aid, if the

            obligee is receiving public aid), and upon hearing by the

            court, the court may temporarily reduce or totally abate the

            payments of support, subject to the understanding that those

            payments will continue to accrue as they come due, to be

            paid at a later time. The reduction or abatement may not

            exceed a period of six months except that, upon further

            written petition of the obligor, notice to the obligee, and

            hearing, the reduction or abatement may be continued for an

            additional period not to exceed six months." (Emphasis

            added.) 134 Ill. 2d R. 296(f).

The committee comments to Rule 296(f) state:

                   "This paragraph applies only to the short-term inability

            of the obligor to pay support due to a temporary layoff from

            employment or other factors. It recognizes that obligors

            often become temporarily unemployed, rendering them

            unable to meet their support obligations. This provision is

            short of a written modification of the Order for Support. It

            allows the obligor to petition the court, prior to the filing of a

            petition for adjudication of contempt, for an opportunity to

            repay those amounts in small increments after employment

            is regained.

                   This rule is contrary to the holding of the appellate

                                          - 10 -
             court in Coons v. Wilder (1981), 93 Ill. App. 3d 127, [416
N.E.2d 785,] in which the court stated, 'We find no statutory

             or case authority for the trial court to temporarily abate that

             portion of a support order the supporting parent is without

             means to presently pay ***.' [Coons,] 93 Ill. App. 3d at 135[,

             416 N.E.2d at 792].

                    The obligor has the option of filing for a modification

             of the Order for Support under section 510 of the Illinois

             Marriage and Dissolution of Marriage Act [(Dissolution Act)]

             (Ill. Rev. Stat. 1987, ch. 40, par. 510) [(now 750 ILCS 5/510

             (West 2004)]. If a court may modify an Order for Support

             under section 510 of the Act, it follows that it may also

             temporarily abate the Order for Support, subject to accrual,

             during a period of temporary unemployment of the obligor."

             134 Ill. 2d R. 296(f), Committee Comments, at 225-26.

             Rule 296(f) makes it clear abatement was only meant to be temporary.

However, Rule 296(f) was not in effect on May 26, 1988, when the trial court entered its

order abating Robert's child support. Thus, the abatement between May 26, 1988, and

February 1, 1989 (the day Rule 296(f) became effective), was proper, and pursuant to

Coons, no payments accrued. After Rule 296(f) became effective, the temporary

abatement of Robert's support obligation could last up to six months, or until August 1,

1989 (unless Robert filed a petition to extend it another six months, which he did not do

because the order was never changed to comply with Rule 296(f)) and payments would

                                          - 11 -
continue to accrue.

          C. Robert's Obligation To Report Change In Employment Status and
                              Effect of His Failure To Do So

              Since we have concluded the abatement of Robert's support obligation

could only be temporary once Rule 296(f) came into effect, we must now discuss the

effect of Robert's failure to comply with the trial court's May 1988 order, which imposed

an obligation on Robert to report any change in his employment status. When the court

entered the May 1988 order, the Non-Support of Spouse and Children Act (Ill. Rev. Stat.

1987, ch. 40, pars. 1101 through 1114) showed a public policy that child-support

obligors support their children in accordance with their ability to pay. See Ill. Rev. Stat.

1987, ch. 40, par. 1107.1(I)(4) (obligor whose payments are withheld or who has been

served a notice of delinquency has duty to notify obligee and the clerk of the circuit

court of any new employer within seven days) (later codified at 750 ILCS 15/4.1(I)(4)

(West 1992)). Section 1.1 of the Parentage Act of 1984 (Parentage Act) (Ill. Rev. Stat.

1987, ch. 40, pars. 2501 through 2526 (recodified at 750 ILCS 45/1 through 26 (West

1992))) states "Illinois recognizes the right of every child to the physical, mental,

emotional[,] and monetary support of his or her parents under this Act." Ill. Rev. Stat.

1987, ch. 40, par. 2501.1. Further, section 15 of the Parentage Act states, in pertinent

part, that "[f]ailure to comply with any order of the court shall be punishable as

contempt." Ill. Rev. Stat. 1987, ch. 40, par. 2515(b). In 1999, the Non-Support of

Spouse and Children Act was repealed and recodified by the Non-Support Punishment

Act (750 ILCS 16/1 through 999 (West 2000)). Section 20(f) of the Non-Support

Punishment Act further supports our view of the public policy of requiring parents to


                                           - 12 -
support their children. In fact, as stated below, under section 20(f) of the Non-Support

Punishment Act, Robert's actions would have constituted indirect criminal contempt had

that section been in effect earlier.

              Section 20(f) of the Non-Support Punishment Act (750 ILCS 16/20(f)

(West 2004)) states the following, in pertinent part:

                     "An order for support entered under this [s]ection shall

              include a provision requiring the obligor to report to the

              obligee and to the clerk of the court within 10 days each time

              the obligor obtains new employment, and each time the

              obligor's employment is terminated for any reason. The

              report shall be in writing and shall, in the case of new

              employment, include the name and address of the new

              employer.

                     Failure to report new employment or the termination

              of current employment, if coupled with nonpayment of

              support for a period in excess of 60 days, is indirect criminal

              contempt."

              The May 1988 order required Robert to report any change in employment.

As stated, Candice alleged Robert became employed but did not report his change in

employment.

              We find it important that it was not Candice's responsibility to continuously

bring Robert into court to check on his employment status. To require her to do so

would have been inconvenient, expensive, and waste of judicial resources. People ex

                                          - 13 -
rel. Williams v. Williams, 191 Ill. App. 3d 311, 317-18, 547 N.E.2d 727, 732 (1989).

Moreover, it would have been unreasonable, especially considering approximately 20

hearings to review Robert's employment status had already been held, with none of the

hearings resulting in Robert being ordered to pay adequate support as he was

constantly either unemployed or underemployed.

              Both Illinois' public policy and the May 1988 order put the onus on Robert

to report a change in his employment status so that he would be required to support his

child. Candice alleged Robert failed to report the change in his employment status

upon gaining employment. If true, Robert directly disregarded the court's May 1988

order and violated the public policy of this state. We conclude that under these

circumstances, a "circuit court is not statutorily barred from imposing a retroactive child[-

] support obligation upon a respondent in an ongoing child[-]support proceeding who,

contrary to the court's directive, has failed to inform the court of his having resumed

employment." Williams, 191 Ill. App. 3d at 317, 547 N.E.2d at 731.

              We recognize that under normal circumstances "[s]upport may be

modified only as to installments accruing after the nonmoving party has been notified

that a motion to modify has been filed and only upon a showing of a substantial change

in circumstances" (In re Marriage of Zukausky, 244 Ill. App. 3d 614, 618, 613 N.E.2d
394, 398 (1993), citing Ill. Rev. Stat. 1991, ch. 40, par. 510(a)). However, the facts of

this case are extraordinary. As stated, a circuit court may impose a retroactive child-

support obligation upon a respondent in an ongoing child-support proceeding when a

respondent has failed to inform the court of his having resumed employment as required

by court order. Williams, 191 Ill. App. 3d at 317, 547 N.E.2d at 731. While Williams

                                           - 14 -
involved a petition to modify that was filed before the child reached majority, we see no

reason why the Williams rationale should not apply to the unique facts in this case,

especially in light of Robert's willful defiance of the May 1988 order requiring him to

report a change in his income, his failure to appear in court when required by the May

1988 order, and the fact that his failure to report new employment is criminal under

section 20(f) of the Non-Support Punishment Act (750 ILCS 16/20(f) (West 2004)). The

court had reviewed Robert's employment status many times, none of which resulted in

Robert contributing his fair share of the financial costs expended in raising his child.

Candice could not be expected to continuously bring Robert into court for a review of his

employment status when Robert was under a duty to inform of any change in that

status. The fact Robert never did so inform her should not bar her from getting the

support owed her; nor should it allow Robert to escape responsibility for providing such

support for his child.

              We note Robert argues contempt is not a proper means of enforcing child-

support payments where the child has reached the age of majority. See Fritch v. Fritch,

224 Ill. App. 3d 29, 39, 586 N.E.2d 427, 434 (1991). We stress that although we cite

section 15 of the Parentage Act of 1984 and section 20(f) of the Non-Support

Punishment Act as support for our public policy argument, our decision is not based on

the fact Robert's actions constituted contempt under those sections. Rather, our

decision is based on our conclusion that it would be "absurd to believe the legislature

intended to permit someone such as [Robert] to disregard direct court orders and

thereby to escape his" duty to support his child. Williams, 191 Ill. App. 3d at 317, 547

N.E.2d at 731-32.

                                          - 15 -
              Our research has led us to no cases with facts similar to those present

here. However, we find support for our holding in the public policy of this state in regard

to a parent's duty to support his children and the fact Robert directly disregarded a court

order requiring him to report any change in his employment status.

                            D. Arrearages Prior To Abatement

              Candice's amended complaint further alleged Robert failed to pay the

$2,287 arrearage the trial court found he owed as of October 1, 1987. Candice claimed

Robert owed $5,906.18 (including interest) as of May 1, 2005. The record does not

indicate whether Robert ever paid this arrearage.

              "Although section 510[(d)] of the [Dissolution] Act provides that the

obligation to pay child support generally terminates upon emancipation, this does not

mean that after emancipation the custodial parent is not entitled to child[-] support

arrearages." In re Marriage of Homan, 126 Ill. App. 3d 133, 135, 466 N.E.2d 1289,

1290-91 (1984). "Past[-]due child[-] support payments are vested rights, and the

custodian of the children does not lose her right to collect the arrearage in support." In

re Marriage of Williams, 115 Ill. App. 3d 55, 57, 450 N.E.2d 34, 35 (1983). Further,

Candice could bring her action to collect arrearages that accrued during the child's

minority after the child reached majority. Dorsey v. Dorsey, 86 Ill. App. 3d 1043, 1045,

408 N.E.2d 502, 504 (1980). Thus, the trial court erred in dismissing the portion of

Candice's complaint asking that Robert be ordered to pay the arrearage the trial court

found Robert owed before the court abated Robert's child-support obligation.

                                    III. CONCLUSION

              For the reasons stated, we reverse and remand with directions for the trial

                                          - 16 -
court to determine when Robert became employed and establish an amount of child

support he would have paid had he complied with the court's May 1988 order. James

Durham's affidavit may be presented along with other evidence in further proceedings.

The court shall also determine any arrearage owed because of the temporary

abatement as a result of the supreme court adopting Rule 296(f). Further, the court

shall determine if Robert owes an arrearage from the October 1987 order and, if the trial

court answers in the affirmative, the court shall determine the amount of the arrearage.

We direct the clerk of this court to notify the AG and IDPA of this ruling. The IDPA may

be a necessary party to these proceedings to the extent that public monies afforded

support, as opposed to the custodial parent's monies. See 305 ILCS 5/10-1 (West

2004) (a person having custody of a child who accepts financial aid under articles III, IV,

V, and VII of the Illinois Public Aid Code is deemed to have assigned to the IDPA any

right, title, and interest in any support obligation up to the amount provided. The rights

assigned to the IDPA constitute an obligation owed by the person responsible for

providing the child support).

              Reversed and remanded with directions.

              APPLETON, J., concurs.

              TURNER, P.J., specially concurs in part and dissents in part.



              PRESIDING JUSTICE TURNER, specially concurring in part and

dissenting in part:

              In this case, I concur with the majority's decision to reverse and remand

with directions for the trial court to determine if Robert owes an arrearage from the

                                          - 17 -
October 1987 order. In all other respects, I would affirm the court's order and

respectfully dissent.

              Candice argues the trial court's order abating support was contrary to case

law, specifically Coons. I disagree. As the majority notes, courts have long possessed

the authority to abate support under certain circumstances, even prior to Rule 296(f)

being adopted.

              Candice next argues Rule 296(f) makes it clear abatement is only

temporary. While I agree with this proposition, Rule 296(f) was not in effect when the

trial court entered its May 26, 1988, order, and Candice did not take any steps to bring

the new rule to the court's attention after it came into effect.

              This court discussed applying supreme court rules retroactively in People

ex rel. Madigan v. Petco Petroleum Corp., 363 Ill. App. 3d 613, 620-21, 841 N.E.2d
1065, 1071 (2006):

              "In People v. Atkins, 217 Ill. 2d 66, 71-73[, 838 N.E.2d 943,

              946-48] (2005), the supreme court addressed the

              retroactivity of legislative amendments. The court held that

              when the legislature has not indicated whether an

              amendment should be applied retroactively, in accordance

              with section 4 of the Statute on Statutes (5 ILCS 70/4 (West

              2004)), procedural changes to statutes may be applied retro-

              actively, while substantive changes may not. Atkins, 217 Ill.
2d at 71[, 838 N.E.2d at 946-47. Although Atkins addressed

              legislative amendments, its holding applies equally to

                                           - 18 -
              supreme court rules. See generally People v. Roberts, 214
Ill. 2d 106, 116, 824 N.E.2d 250, 256 (2005) ('The rules of

              statutory construction also apply to interpretation of ***

              supreme court rules')."

              In adopting Rule 296(f), the supreme court did not indicate whether the

rule should be applied retroactively.

              "Thus, in accordance with section 4 of the Statute of Statutes

              (5 ILCS 70/4 (West 2004)), we must determine whether the

              changes are substantive or procedural. In Rivard v. Chicago

              Fire Fighters Union, Local No. 2, 122 Ill. 2d 303, 310-11, 522
N.E.2d 1195, 1199 (1988), the supreme court explained the

              difference between a substantive amendment and a

              procedural one:

                            'In general, procedural law is "'[t]hat

                     which prescribes the method of enforcing rights

                     or obtaining redress for their invasion;

                     machinery for carrying on a suit.'" [Citation.]

                     Substantive law, in contrast, establishes the

                     rights whose invasion may be redressed

                     through a particular procedure. More spe-

                     cifically, procedure embraces "pleading,

                     evidence[,] and practice. Practice means

                     those legal rules which direct the course of

                                          - 19 -
                     proceedings to bring parties into court and the

                     course of the court after they are brought in."

                     [Citation.]'" Petco, 363 Ill. App. 3d at 621, 841

                     N.E.2d at 1071.

              Whether child-support payments continue to accrue under an abatement

order is more than a matter of procedural law. Accordingly, Rule 296(f) should not be

applied retroactively in this case. Even if it did apply retroactively, child support would

have been abated without accrual until February 1, 1989, and then accrued at $10 per

week.

              Candice's amended complaint asked that child support be modified to

reflect the amount Robert would have paid had he reported his employment to the IDPA

as and when required. However, the essence of Candice's action is to retroactively

modify Robert's support obligation after the child reached majority.

              "Support may be modified only as to installments accruing after the

nonmoving party has been notified that a motion to modify has been filed and only upon

a showing of a substantial change in circumstances." Zukausky, 244 Ill. App. 3d at 618,

613 N.E.2d at 398, citing Ill. Rev. Stat. 1991, ch. 40, par. 510(a). Section 510(d) of the

Dissolution Act provides in part "[u]nless otherwise agreed in writing or expressly

provided in the judgment, provisions for the support of a child are terminated by

emancipation of the child, except as otherwise provided herein." Ill. Rev. Stat. 1987, ch.

40, par. 510(d).

              While the appellate court has stated that a "circuit court is not statutorily

barred from imposing a retroactive child[-]support obligation upon a respondent in an

                                           - 20 -
ongoing child[-]support proceeding who, contrary to the court's directive, has failed to

inform the court of his having resumed employment" (Williams, 191 Ill. App. 3d at 317,

547 N.E.2d at 731), Candice has not cited any authority to file the petition seeking the

retroactive modification of child support when more than three years have passed since

the child reached majority. The only statutory authority that grants the authority to file

for a modification of child support after majority is section 513 of the Dissolution Act

(750 ILCS 5/513(a)(1), (a)(2) (West 2000) (application for support or expenses may be

made before or after child has reached majority)). Section 513 only provides for

postmajority support or expenses in two circumstances: (1) when the child is physically

or mentally disabled, and not otherwise emancipated; and (2) for postmajority

educational expenses. 750 ILCS 5/513(a)(1), (a)(2) (West 2000). Candice has not

alleged the parties' child is physically or mentally disabled, nor has she asked for

educational expenses. Thus, I find no authority for a postmajority retroactive

modification of a child-support obligation allegedly owed during the child's majority.

              Candice claims "[t]he long-term effect of allowing Robert to avoid the

payment of support is to abrogate the plan established by the legislature and mandated

by Congress to provide for child support." While the abatement of Robert's support was

likely meant to be temporary, given the trial court's later orders ordering Robert to

appear and produce a log of potential employers, it became permanent because

Candice took no action against Robert until three years after the child reached majority.

In addition to not providing any support for her argument that a child-support obligation

can be retroactively modified three years after the child reached majority, Candice failed

to provide the court with any explanation for her inaction against Robert from July 6,

                                           - 21 -
1989, when the court placed the cause on the inactive docket, until the child reached

majority in January 2001.

              I fully understand and appreciate the majority's desire to allow this action

to proceed because the public policy of this state requires deadbeat parents to support

their children. However, Candice's inaction, along with the IDPA, the State's Attorney,

and/or the AG, dictates a result denying the requested relief. Moreover, the General

Assembly, not the courts, provides the framework for the implementation, enforcement,

and achievement of this state's public policy. Here, the majority's holding finds no

support in the law, and in my view, citing public-policy considerations as a rationale for

disregarding settled law does not justify the majority's action to reach a preferred result,

however desirable.




                                          - 22 -